DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10,193,236) in view of Wallace (US 2007/0252692).
Regarding Claims 1 and 11, Lee teaches a network access device (figure 1, # 110) comprising: 
one or more directional antennas oriented to provide up to 360-degrees of signal coverage (figure 8, note all the directional antennas, also see column 25, line 25 – column 26, line 10, and the discussion of the sectored antennas)
said one or more directional antennas connected to one or more radios (Figure 4, see specifically 410-416 and column 19, 5-31 see specifically the WLAN radio discussion); 
said one or more radios each operating on a same channel or independent channels dependent upon said one or more radios or said one or more antennas (column 8, lines 45-60, see specifically multi-radio multi-channel); 

an enclosure configured to prevent RF energy from entering or exiting except through said one or more directional antenna (column 40, line 58 – column 41, line 40, see specifically the discussion of the isolation.)
Lee fails to explicitly teach one or more directional antennas and said one or more radios and other network access device components being housed in an environmentally protected enclosure.
Wallace from the same or similar field of endeavor teaches one or more directional antennas and said one or more radios and other network access device components being housed in an environmentally protected enclosure (¶ [0018], see specifically sealed in a suitable manner for outdoor use).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to encase the network access device in a weatherproof housing for outdoor mounting in the system of Lee as taught by Wallace.
The motivation is that the device of Lee is a peer to peer mesh device, placing the devices outside improves point-to-point propagation between the devices, greatly increasing the backhaul bandwidth. 

Regarding Claim 2, Lee teaches further comprising one or more MIMO capable radios and antennas (column 19, line 35-65 see specifically MIMO radios.)

Regarding Claims 3 and 13, Lee teaches one or more interfaces capable of fiber optic or copper network connectivity (column 17, lines 35-55, see specifically Ethernet port.)

Regarding Claims 4 and 14, Lee teaches said network access device is configured to both transmit and receive data to and from other devices, said network access device utilizing PPPoE, PPTP, IPoE, MPLS, or one or more VLANs (column 17, lines 35-55, see specifically internet protocol and Ethernet).

Regarding Claims 5 and 15, Lee fails to explicitly teach comprising one or more customer devices and/or gateway devices mounted to towers, buildings, silos, trees, utility poles or light poles.
Wallace from the same or similar field of endeavor teaching comprising one or more customer devices and/or gateway devices mounted to towers, buildings, silos, trees, utility poles or light poles (¶ [0019], see specifically pole, ¶ [0018], see specifically outdoor.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to encase the network access device in a weatherproof housing for outdoor mounting in the system of Lee as taught by Wallace.
The motivation is that the device of Lee is a peer to peer mesh device, placing the devices outside improves point-to-point propagation between the devices, greatly increasing the backhaul bandwidth. 

Regarding Claims 6 and 16, Lee teaches a network access device (figure 1, # 110)  comprising: 
one or more directional antennas oriented to provide up to 360-degree signal coverage (figure 8, note all the directional antennas, also see column 25, line 25 – column 26, line 10, the discussion of the sectored antennas)
said one or more directional antennas connected to one or more radios (Figure 4, see specifically 410-416 and column 19, 5-31 see specifically the WLAN radio discussion);  

wherein said network access device is configured to distribute network access to and from the device location to other nearby geographic locations wirelessly through said one or more radios (column 8, lines 45-60, see specifically multi-radio multi-channel), 
said network access device further configured to provide customer termination at said network access device location via wireless or wired connection (column 11, lines 20-50, see specifically content access, column 17, lines 35-55, see specifically Ethernet port, and column 17, lines 20-40, see specifically WLAN 2.4GHz radio).
an enclosure configured to prevent RF energy from entering or exiting except through said one or more directional antenna (column 40, line 58 – column 41, line 40, see specifically the discussion of the isolation.)
Lee fails to explicitly teach one or more antennas and said one or more radios and other network access device components being housed in an environmentally protected enclosure. 
Wallace from the same or similar field of endeavor teaches one or more antennas and said one or more radios and other network access device components being housed in an environmentally protected enclosure (¶ [0018], see specifically sealed in a suitable manner for outdoor use).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to encase the network access device in a weatherproof housing for outdoor mounting in the system of Lee as taught by Wallace.
The motivation is that the device of Lee is a peer to peer mesh device, placing the devices outside improves point-to-point propagation between the devices, greatly increasing the backhaul bandwidth. 

Regarding Claims 7 and 17, Lee teaches one or more MIMO capable radios and antennas (column 19, line 35-65 see specifically MIMO radios.)

Regarding Claims 8 and 18, Lee teaches one or more interfaces capable of fiber optic or copper network connectivity (column 17, lines 35-55, see specifically Ethernet port.)

Regarding Claims 9 and 19, Lee teaches network access device is configured to both transmit and receive data to and from other devices, said network access device utilizing PPPoE, PPTP, IPoE, MPLS, or one or more VLANs (column 17, lines 35-55, see specifically internet protocol and Ethernet).

Regarding Claim 10 and 20, Lee fails to explicitly teach one or more customer devices and/or gateway devices mounted to towers, buildings, silos, trees, utility poles or light poles.
Wallace from the same or similar field of endeavor teaches one or more customer devices and/or gateway devices mounted to towers, buildings, silos, trees, utility poles or light poles (¶ [0019], see specifically pole, ¶ [0018], see specifically outdoor.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to encase the network access device in a weatherproof housing for outdoor mounting in the system of Lee as taught by Wallace.
The motivation is that the device of Lee is a peer to peer mesh device, placing the devices outside improves point-to-point propagation between the devices, greatly increasing the backhaul bandwidth. 

Regarding Claim 12 and 17, Lee teaches the network access device of claim 11 further comprising one or more MIMO capable radios and directional horn antennas (column 19, line 35-65 see specifically MIMO radios and figure 8, see specifically line 25-55 and note the shape of the structure.)

Regarding Claims 21 and 26, Lee teaches a network access device (figure 1, # 110)  comprising: 
two or more directional horn antennas oriented to provide up to 360-degrees of signal coverage (figure 8, note all the directional antennas, also see column 25, line 25 – column 26, line 10, the discussion of the sectored antennas, and note the shape of the structure), 
said two or more directional horn antennas connected to one or more radios (Figure 4, see specifically 410-416 and column 19, 5-31 see specifically the WLAN radio discussion);   
two or more of the said directional horn antennas are connected to the same radio and oriented in such a way to improve transmit and receive signals (column 20, lines 34-50, see specifically switch matrix allowing connection to any of the MIMO antennas). 
said one or more radios each operating on a same channel or independent channels dependent upon said one or more radios or said one or more antennas (column 8, lines 45-60, see specifically multi-radio multi-channel); 
wherein said network access device is configured to distribute network access to and from the device location to other nearby geographic locations wirelessly through said one or more radios (column 8, lines 45-60, see specifically multi-radio multi-channel),
said network access device further configured to provide customer termination at said network access device location via wireless or wired connection (column 11, lines 20-50, see specifically content access, column 17, lines 35-55, see specifically Ethernet port, and column 17, lines 20-40, see specifically WLAN 2.4GHz radio).

Lee fails to explicitly teach  one or more directional horn antennas and said one or more radios and other network access device components being housed in an environmentally protected enclosure.
Wallace from the same or similar field of endeavor teaches one or more directional horn antennas and said one or more radios and other network access device components being housed in an environmentally protected enclosure (¶ [0018], see specifically sealed in a suitable manner for outdoor use).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to encase the network access device in a weatherproof housing for outdoor mounting in the system of Lee as taught by Wallace.
The motivation is that the device of Lee is a peer to peer mesh device, placing the devices outside improves point-to-point propagation between the devices, greatly increasing the backhaul bandwidth. 

Regarding Claims 22 and 27, Lee teaches further comprising one or more MIMO capable radios and directional horn antennas (column 19, line 35-65 see specifically MIMO radios and figure 8, see specifically line 25-55 and note the shape of the structure.)

Regarding Claims 23 and 28, Lee teaches one or more interfaces capable of fiber optic or copper network connectivity (column 17, lines 35-55, see specifically Ethernet port.)

Regarding Claims 24 and 29, Lee teaches network access device is configured to both transmit and receive data to and from other devices, said network access device utilizing PPPoE, PPTP, IPoE, MPLS, or one or more VLANs (column 17, lines 35-55, see specifically internet protocol and Ethernet).

Regarding Claims 25 and 30, Lee fails to explicitly teach  one or more customer devices and/or gateway devices mounted to towers, buildings, silos, trees, utility poles or light poles.
Wallace from the same or similar field of endeavor teaches one or more customer devices and/or gateway devices mounted to towers, buildings, silos, trees, utility poles or light poles (¶ [0019], see specifically pole, ¶ [0018], see specifically outdoor.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to encase the network access device in a weatherproof housing for outdoor mounting in the system of Lee as taught by Wallace.
The motivation is that the device of Lee is a peer to peer mesh device, placing the devices outside improves point-to-point propagation between the devices, greatly increasing the backhaul bandwidth. 

Claims 31-56 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10,193,236) in view of Wallace (US 2007/0252692) and Sihlbom (US 2018/0332563).
Regarding Claims 31 and 39, Lee teaches a wireless network access system comprising: 
one or more gateway devices (figure 1, #102, see specifically the Mini-POP and the device inside.)
one or more customer devices (figure  #110, see specifically the customer devices in the various homes.);  

wherein said one or more gateway devices and said one or more customer devices are capable of providing up to 360 degrees of wireless coverage (figure 8, note all the directional antennas, also see column 25, line 25 – column 26, line 10, the discussion of the sectored antennas).
Lee further teaches that the device builds a wireless mesh to route data and content between the home devices and the Mini-Pop (entire document, but see specifically the discussion of content access in column 11, lines 20-50).
Lee fails to explicitly teach said one or more customer devices configured to receive beacon data from other said one or more customer devices, and 
and wherein said one or more customer devices and/or said one or more gateway devices connected to said wireless network access system transmit said beacon data
said one or more gateway devices configured to provide routing and switching functionality to each device within said network access system; and 
wherein said one or more gateway devices and said one or more customer devices are located outdoors.
and wherein said one or more customer devices and/or said one or more gateway devices connected to said wireless network access system transmit said beacon data and are configured to ping a remote gateway and/or headend gateway location.
Sihlbom teaches said one or more customer devices configured to receive beacon data from other said one or more customer devices (¶ [0042], see specifically beacon) and 

said one or more gateway devices configured to provide routing and switching functionality to each device within said network access system (¶ [0050], see specifically seed nodes).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the beacon, routing and switching methods of Sihlbom in the system of Lee.
The motivation is that Sihlbom teaches creating a mesh network out of different links, including mmW wireless links. This would allow for the creation of higher speed wireless networks allowing for better transmission of data and additional services.
Wallace from the same or similar field of endeavor teaches wherein said one or more gateway devices and said one or more customer devices are located outdoors (¶ [0018], see specifically sealed in a suitable manner for outdoor use).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to encase the network access device in a weatherproof housing for outdoor mounting in the system of Lee as taught by Wallace.
The motivation is that the device of Lee is a peer to peer mesh device, placing the devices outside improves point-to-point propagation between the devices, greatly increasing the backhaul bandwidth. 

Regarding Claims 32 and 40, Lee fails to explicitly teach one or more customer devices utilize a dynamic uplink selection process using a score-based, multiple-criteria decision analysis to determine an 
Sihlbom from the same or similar field of endeavor teaches one or more customer devices utilize a dynamic uplink selection process using a score-based, multiple-criteria decision analysis to determine an optimal uplink from data transmitted by said one or more customer devices and said one or more gateway devices within said network access system (¶ [0066], [0067], see priority/score level and the criteria specified in ¶ [0066]).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the beacon, routing and switching methods of Sihlbom in the system of Lee.
The motivation is that Sihlbom teaches creating a mesh network out of different links, including mmW wireless links. This would allow for the creation of higher speed wireless networks allowing for better transmission of data and additional services.

Regarding Claims 33, 41 and 47, Lee fails to explicitly teach beacon values are individually weighted and added or subtracted from a maximum starting score based on one or more of the following: signal strength, wireless link capacity, data rates, average and peak throughput utilization, available bandwidth, connected customer counts, hop count, noise floor, radio transmit power, antenna gain, antenna azimuth, interference, packet error rate and operational mode.
Sihlbom from the same or similar field of endeavor teaches beacon values are individually weighted and added or subtracted from a maximum starting score based on one or more of the following: signal strength, wireless link capacity, data rates, average and peak throughput utilization, available bandwidth, connected customer counts, hop count, noise floor, radio transmit power, antenna gain, antenna azimuth, interference, packet error rate and operational mode (¶ [0066], [0067], see 
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the beacon, routing and switching methods of Sihlbom in the system of Lee.
The motivation is that Sihlbom teaches creating a mesh network out of different links, including mmW wireless links. This would allow for the creation of higher speed wireless networks allowing for better transmission of data and additional services.

Regarding Claims 34 and 42, Lee fails to explicitly teach one or more gateway devices and said one or more customer devices are capable of terminating a customer tunnel such as PPPoE, PPTP, IPoE, MPLS, one or more VLAN(s) to a wired or wireless interface connected to said one or more gateway devices or said one or more customer devices 
Sihlbom fails to explicitly teach one or more gateway devices and said one or more customer devices are capable of terminating a customer tunnel such as PPPoE, PPTP, IPoE, MPLS, one or more VLAN(s) to a wired or wireless interface connected to said one or more gateway devices or said one or more customer devices (¶ [0055], see specifically tunnel).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the beacon, routing and switching methods of Sihlbom in the system of Lee.
The motivation is that Sihlbom teaches creating a mesh network out of different links, including mmW wireless links. This would allow for the creation of higher speed wireless networks allowing for better transmission of data and additional services.

Regarding Claims 35 and 43, Lee fails to explicitly teach said one or more gateway devices and/or one or more customer devices are mounted to towers, buildings, silos, trees, utility poles or light poles.
Wallace from the same or similar field of endeavor one or more gateway devices and/or one or more customer devices are mounted to towers, buildings, silos, trees, utility poles or light poles  (¶ [0019], see specifically pole, ¶ [0018], see specifically outdoor.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to encase the network access device in a weatherproof housing for outdoor mounting in the system of Lee as taught by Wallace.
The motivation is that the device of Lee is a peer to peer mesh device, placing the devices outside improves point-to-point propagation between the devices, greatly increasing the backhaul bandwidth. 

Regarding Claims 36 and 44, Lee fails to explicitly teach one or more customer devices considers a score for itself and determines how said score impacts a new uplink 
Sihlbom from the same or similar field of endeavor one or more customer devices considers a score for itself and determines how said score impacts a new uplink (¶ [0067], see specifically score and  score level when establishing new connections.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the beacon, routing and switching methods of Sihlbom in the system of Lee.
The motivation is that Sihlbom teaches creating a mesh network out of different links, including mmW wireless links. This would allow for the creation of higher speed wireless networks allowing for better transmission of data and additional services.

Regarding Claim 37 and 45, Lee fails to explicitly teach one or more customer devices and/or one or more gateway devices analyze beacon information, passive scanning data and global settings and restrictions to determine a best one of said one or more gateway devices or said customer devices to which wirelessly connect.
Sihlbom from the same or similar field of endeavor one or more customer devices and/or one or more gateway devices analyze beacon information (¶ [0042], see specifically beacon), passive scanning data (¶ [0044], see specifically continuously monitor throughput and latency) and global settings and restrictions (¶ [0052], see specifically rules) to determine a best one of said one or more gateway devices or said customer devices to which wirelessly connect (¶ [0067], see specifically score and  score level when establishing new connections, [¶ [0044], drop or cease connection.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the beacon, routing and switching methods of Sihlbom in the system of Lee.
The motivation is that Sihlbom teaches creating a mesh network out of different links, including mmW wireless links. This would allow for the creation of higher speed wireless networks allowing for better transmission of data and additional services.

Regarding Claims 38 and 46, Lee teaches one or more MIMO capable radios and/or antennas (column 19, line 35-65 see specifically MIMO radios.)

Regarding Claim 48, Lee teaches wireless network access system comprising:
one or more gateway devices (figure 1, #102, see specifically the Mini-POP and the device inside.); 

said one or more customer devices configured to manually or automatically connect wirelessly to one or more other said customer devices or one or more said gateway devices or a combination of one or more other customer devices and one or more gateway devices (column 8, lines 45-60, see specifically multi-radio multi-channel and mesh network); 
said one or more gateway devices and said one or more customer devices are capable of providing up to 360 degrees of wireless coverage (figure 8, note all the directional antennas, also see column 25, line 25 – column 26, line 10, the discussion of the sectored antennas); 
and said one or more gateway devices and said one or more customer devices configured to function as both an access point and client simultaneously (column 11, lines 20-50, see specifically content access, column 17, lines 35-55, see specifically Ethernet port, and column 17, lines 20-40, see specifically WLAN 2.4GHz radio).
Lee further teaches that the device builds a wireless mesh to route data and content between the home devices and the Mini-Pop (entire document, but see specifically the discussion of content access in column 11, lines 20-50).
Lee fails to explicitly teach said one or more customer devices configured to receive beacon data from other said one or more customer devices and 
said one or more gateway devices configured to provide routing and switching functionality to each device within said network access system; 
said one or more gateway devices and said one or more customer devices are located outdoors
and wherein said one or more customer devices and/or said one or more gateway devices connected to said wireless network access system transmit said beacon data and are configured to ping a remote gateway and/or headend gateway location.

Sihlbom from the same or similar field of endeavor teaches one or more customer devices configured to receive beacon data from other said one or more customer devices (¶ [0042], see specifically beacon) and 
said one or more gateway devices configured to provide routing and switching functionality to each device within said network access system (¶ [0050], see specifically seed nodes); 
and wherein said one or more customer devices and/or said one or more gateway devices connected to said wireless network access system transmit said beacon data (¶ [0042], see specifically beacon) and are configured to ping a remote gateway and/or headend gateway location (¶ [0069], see specifically ping and core network)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the beacon, routing and switching methods of Sihlbom in the system of Lee.
The motivation is that Sihlbom teaches creating a mesh network out of different links, including mmW wireless links. This would allow for the creation of higher speed wireless networks allowing for better transmission of data and additional services.
Wallace from the same or similar field of endeavor teaches said one or more gateway devices and said one or more customer devices are located outdoors (¶ [0018], see specifically sealed in a suitable manner for outdoor use).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to encase the network access device in a weatherproof housing for outdoor mounting in the system of Lee as taught by Wallace.


Regarding Claim 49, Lee fails to explicitly teach one or more customer devices utilize a dynamic uplink selection process using a score-based, multiple-criteria decision analysis to determine an optimal uplink from data transmitted by said one or more customer devices and said one or more gateway devices within said network access system.
Sihlbom from the same or similar field of endeavor teaches one or more customer devices utilize a dynamic uplink selection process using a score-based, multiple-criteria decision analysis to determine an optimal uplink from data transmitted by said one or more customer devices and said one or more gateway devices within said network access system (¶ [0066], [0067], see priority/score level and the criteria specified in ¶ [0066]).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the beacon, routing and switching methods of Sihlbom in the system of Lee.
The motivation is that Sihlbom teaches creating a mesh network out of different links, including mmW wireless links. This would allow for the creation of higher speed wireless networks allowing for better transmission of data and additional services.

Regarding Claims 50 and 56, Lee fails to explicitly teach beacon values are individually weighted and added or subtracted from a maximum starting score based on one or more of the following: signal strength, wireless link capacity, data rates, average and peak throughput utilization, available 
Sihlbom from the same or similar field of endeavor teaches beacon values are individually weighted and added or subtracted from a maximum starting score based on one or more of the following: signal strength, wireless link capacity, data rates, average and peak throughput utilization, available bandwidth, connected customer counts, hop count, noise floor, radio transmit power, antenna gain, antenna azimuth, interference, packet error rate and operational mode (¶ [0066], [0067], see priority/score level and the criteria specified in ¶ [0066], such as RSSI, SNR, CQI, as well as ¶ [0053], see specifically throughput and latency, redundancy).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the beacon, routing and switching methods of Sihlbom in the system of Lee.
The motivation is that Sihlbom teaches creating a mesh network out of different links, including mmW wireless links. This would allow for the creation of higher speed wireless networks allowing for better transmission of data and additional services.

Regarding Claim 51, Lee fails to explicitly teach one or more gateway devices and said one or more customer devices are capable of terminating a customer tunnel such as PPPoE, PPTP, IPoE, MPLS, one or more VLAN(s) to a wired or wireless interface connected to said one or more gateway devices or said one or more customer devices.
Sihlbom fails to explicitly teach one or more gateway devices and said one or more customer devices are capable of terminating a customer tunnel such as PPPoE, PPTP, IPoE, MPLS, one or more VLAN(s) to a wired or wireless interface connected to said one or more gateway devices or said one or more customer devices (¶ [0055], see specifically tunnel).

The motivation is that Sihlbom teaches creating a mesh network out of different links, including mmW wireless links. This would allow for the creation of higher speed wireless networks allowing for better transmission of data and additional services.


Regarding Claim 52, Lee fails to explicitly teach one or more gateway devices and/or one or more customer devices are mounted to towers, buildings, silos, trees, utility poles or light poles.
Wallace from the same or similar field of endeavor teaches one or more gateway devices and/or one or more customer devices are mounted to towers, buildings, silos, trees, utility poles or light poles. (¶ [0019], see specifically pole, ¶ [0018], see specifically outdoor.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to encase the network access device in a weatherproof housing for outdoor mounting in the system of Lee as taught by Wallace.
The motivation is that the device of Lee is a peer to peer mesh device, placing the devices outside improves point-to-point propagation between the devices, greatly increasing the backhaul bandwidth. 

Regarding Claim 53, Lee fails to explicitly teach one or more customer devices considers a score for itself and determines how said score impacts a new uplink.

Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the beacon, routing and switching methods of Sihlbom in the system of Lee.
The motivation is that Sihlbom teaches creating a mesh network out of different links, including mmW wireless links. This would allow for the creation of higher speed wireless networks allowing for better transmission of data and additional services.

Regarding Claim 54, Lee fails to explicitly teach one or more customer devices and/or one or more gateway devices analyze beacon information, passive scanning data and global settings and restrictions to determine a best one of said one or more gateway devices or said customer devices to which wirelessly connect.
Sihlbom from the same or similar field of endeavor one or more customer devices and/or one or more gateway devices analyze beacon information (¶ [0042], see specifically beacon), passive scanning data (¶ [0044], see specifically continuously monitor throughput and latency) and global settings and restrictions (¶ [0052], see specifically rules) to determine a best one of said one or more gateway devices or said customer devices to which wirelessly connect (¶ [0067], see specifically score and  score level when establishing new connections, [¶ [0044], drop or cease connection.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the beacon, routing and switching methods of Sihlbom in the system of Lee.


Regarding Claim 55, Lee teaches one or more MIMO capable radios and/or antennas (column 19, line 35-65 see specifically MIMO radios.)

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive. 
Applicant argues, Claims 1-30 recite said enclosure is configured to prevent RF energy from entering or exiting except through said one or more directional antennas. In other words, the environmental enclosure also prevents RF energy from entering or exiting except through said one or more directional antennas not simply protecting against weather as set forth in the combination of Lee and Wallace. Such a configuration reduces unwanted interference. 
Given the foregoing, the combination of Lee and Wallace cannot render claims 1-30 unpatentable. 
Examiner disagrees, Lee teaches in Column 40, line 40 – Column 41, line 40:
(173) The side reflector walls 2112-2126 may have metal surfaces or have portions of metal that reflect electromagnetic energy radiated by the respective pair of phased array dipole antennas 2104-2110. In particular, the first side reflector wall 2112 and second side reflector walls 2114 redirect electromagnetic energy by reflecting electromagnetic waves radiated by one or both of the first pair of phased array dipole antenna 2104. The redirection of the electromagnetic energy by the first side reflector wall 2112 and the second side reflector wall 2114 modifies a radiation pattern of the first pair of phased array dipole antennas 2104, increasing the gain in a first direction that is perpendicular to the plane of the first side of the housing 2102. Similarly, the third side reflector wall 2116 and the fourth side reflector wall 2118 modify a radiation pattern of the second pair of phased array dipole antennas 2106, increasing the gain in a second direction that is perpendicular to a plane of a second side of the housing 2102. Similarly, the fifth side reflector wall 2120 and the sixth side reflector wall 2122 modify a radiation pattern of the third pair of phased array dipole antennas 2108, increasing the gain in a third direction that is perpendicular to a plane of a third side of the housing 2102. Similarly, the seventh side reflector wall 2124 and the eighth side reflector wall 2126 modify a radiation pattern of the fourth pair of phased array dipole antennas 2110, increasing the gain in a fourth direction that is perpendicular to a plane of a fourth side of the housing 2102. In another embodiment, the four sectors may share a common side reflector wall. These side reflector walls can form a reflective chamber or a sectored reflector that reflects electromagnetic energy to further isolate antennas in neighboring sectors. The upper chamber 2128 may be reflective as well to modify a radiation pattern of a top antenna 2140, disposed in the upper chamber 2128, increasing the gain in a fifth direction that is perpendicular to a plane of a top side of the housing 2102. Similarly, the bottom chamber may be reflective as well to modify a radiation pattern of a coil antenna, disposed in the bottom chamber, increasing the gain in a fifth direction that is perpendicular to a plane of a bottom side of the housing 2102. Although the top antenna 2140 is illustrated in FIG. 21C as a coil antenna, in other embodiments, other types of antennas may be used for the upper or bottom antenna(s) within the upper or bottom chambers. The upper antenna may be disposed on a first side of a circuit board disposed within the housing 2102. The circuit board may include a metal ground plane that is a reflective surface for the upper antenna. The bottom antenna may be disposed on a second side of the circuit board.

Examiner submits that this is a discussion of how the assembly itself isolates the antenna, which would also obviously be designed to prevent RF leakage as it would interfere with the sectorized antennas in the system of Lee. 
Applicant argues, Claims 31-56 stand rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent No. 10,193,236 to Lee in view of U.S. Patent Application Publication No. 2007/0252692 to Wallace in further view of U.S. Patent Application Publication No. 2018/0332563 to Shilborn. 
Claims 31-56 recite wherein said one or more customer devices and/or said one or more gateway devices connected to said wireless network access system transmit said beacon data and are configured to ping a remote gateway and/or headend gateway location. Shilborn teaches creating a mesh network out of different links, including mmW wireless links but fails to disclose wherein said one or more customer devices and/or said one or more gateway devices connected to said wireless network access system transmit said beacon data and are configured to ping a remote gateway and/or headend gateway location.
Examiner disagrees, Shilborn teaches in ¶ [0069]:
[0069] A node may also determine whether a connection path to a core network exists based an established connection. In some cases, a node 215 may establish a connection with another node. After the connection is established, a node 215 may determine a lack of a connection to a core network. In some examples, determining that lack of the connection to the core network may be performed by transmitting a message associated with a ping function. The ping function may be designated for a core network to respond to. If a node does not receive a response to the transmitted message, the node may determine that no connection path to a core network exists. As a result, the node may drop the established connection and perform a scan for beacons, at an attempt to establish a connection with another node that has a connection path (direct or indirect) to a core network.

The testing of a connection with the core network would be the requires ping a remote or headend gateway as that would be a core network within the explanation of the Shilborn reference. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/               Primary Examiner, Art Unit 2419